SCHWARTZ, Chief Judge
(specially concurring).
While I dissented in Van Horn v. State, 485 So.2d 1380 (Fla. 3d DCA 1986), on the basis of my conviction that a retroactive application of the guidelines offends the United States Constitution, the present issue, concerning the proper characterization of the guidelines for purposes of applying the separation of powers doctrine embodied in the Florida Constitution, is one solely of Florida law. On these issues, as I indicated in Van Horn, we are conclusively bound by the decision of the Supreme Court of Florida. I therefore concur in the decision to affirm.